AO 154 (10/03) Substitution
                     Case   of Attorney
                               2:18-cv-02472-TLN-KJN            Document 18 Filed 03/11/19 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                            EASTERN           District of        CALIFORNIA

                 SCOTT JOHNSON                                              CONSENT ORDER GRANTING
                                            Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                           V.
 FIRST CALIFORNIA INVESTMENTS, et
                al.                                                         CASE NUMBER: 2:18-CV-02472-TLN-KJN
                                         Defendant (s),

           Notice is hereby given that, subject to approval by the court,                  First California Investments                    substitutes
                                                                                                        (Party (s) Name)

                         Jessica A. Robison                                 , State Bar No.             220846              as counsel of record in place
                          (Name of New Attorney)

place of      Daniel A. King                                                                                                                             .
                                                        (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:              Trainor Fairbrook
           Address:                980 Fulton Avenue, Sacramento, California 95825
           Telephone:              (916) 929-7000                                  Facsimile (916) 929-7111
           E-Mail (Optional):      jrobison@trainorfairbrook.com


I consent to the above substitution.                                                 First California Investments, a California general partnership

Date:         1/31/19                                                                                       s/s Marc D. Wolfe
                                                                                                             (Signature of Party (s))

I consent to being substituted.                                                                               Daniel A. King
Date:         2/5/19                                                                                        /s/ Daniel A. King
                                                                                                    (Signature of Former Attorney (s))

I consent to the above substitution.                                                                       Jessica A. Robison
Date:         1/30/19                                                                                    /s/ Jessica A. Robison
                                                                                                          (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.

Date:         March 8, 2019
                                                                                                                     Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
